FILED
                                        UNITED STATES DISTRICT COURT                                   JUN 1 1 2012
                                        FOR THE DISTRICT OF COLUMBIA
                                                                                                Clerk, U.S. District &Bankruptcy
                                                                                               Courts tor the District of Columbia
          Mary Jo Weidrick,                              )
                                                         )
                         Plaintiff,                      )
                                                         )
                 v.                                      )       Civil Action No.      12 0944
                                                         )
          President Barack Obama, et al.                 )
                                                         )
                                                         )
                          Defendants.                    )


                                              MEMORANDUM OPINION

                 This matter is before the Court on its initial review of plaintiffs pro se complaint and

          application for leave to proceed informapauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

          required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

          28 U.S.C. § 1915(e)(2)(B)(i).

                 Plaintiff, a resident of Sarasota, Florida, sues the current and former presidents and vice

          presidents of the United States and a host of other high-level political figures and executives of

          various broadcasting companies. She alleges that "[t]he Defendants have tortured and terrorized

          the Plaintiff24/7 since October 31, 1989." Campi. at 2. The complaint's allegations decline

          from that first sentence. Plaintiff alleges, for example, that defendants "have raped [her] with

          mind-reading equipment," have CIA agents stalking her, and have used "police sirens and the

          local train whistle to reinforce [her] thoughts oftheir death threats ... in real time." !d. at 2-3.

                 Plaintiffs outlandish accusations are the type of fantastic or delusional scenarios

          warranting dismissal under§ 1915(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319,325

          (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the allegations

          "constitute the sort of patently insubstantial claims" that deprive the Court of subject matter


      I                                                                                                                       ·1}
/f\                                                                                                                             '
                                                                                                                                    j
jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v.

Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 2011) ("A district court lacks subject matter

jurisdiction when the complaint 'is patently insubstantial, presenting no federal question suitable

for decision.'") (quoting Tooley, 586 F.3d at 1009). Hence, the complaint will be dismissed with

prejudice. A separate Order accompanies this Memorandum Opinion.




              ~                               United States District Judge
Date: June   .) , 2012




                                                 2